                                                                   Case 8:20-ap-01137-MW       Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                                                                                               Main Document    Page 1 of 64


                                                                    1 Jeffrey I. Golden, State Bar No. 133040
                                                                      jgolden@wgllp.com
                                                                    2 Faye C. Rasch, State Bar No. 253838
                                                                      frasch@wgllp.com
                                                                    3 WEILAND GOLDEN GOODRICH LLP
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626
                                                                      Telephone      714-966-1000
                                                                    5 Facsimile      714-966-1002

                                                                    6 Attorneys for Chapter 7 Trustee
                                                                      Jeffrey I. Golden
                                                                    7

                                                                    8                          UNITED STATES BANKRUPTCY COURT

                                                                    9                           CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                     SANTA ANA DIVISION

                                                                   11 In re                                        Case No. 8:19-bk-12127-MW
                                                Fax 714-966-1002
Weiland Golden Goodrich LLP




                                                                   12 RICHARD J. KELLY AND MARY J. KELLY, Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                              Debtors.
                                                                                                                   Adv. No. 8:20-ap-
                                                                   14
                                                                                                                   COMPLAINT:
                              Tel 714-966-1000




                                                                   15
                                                                        JEFFREY I. GOLDEN, Chapter 7 Trustee,      (1) TO AVOID AND RECOVER
                                                                   16                                                  FRAUDULENT TRANSFER
                                                                                                   Plaintiff,          PURSUANT TO 11 U.S.C. §§ 544(b)
                                                                   17               v.                                 AND 550; AND CALIFORNIA CIVIL
                                                                                                                       CODE §§ 3439.04(a)(1), 3439.07 AND
                                                                   18 NOAM EISEN, an individual,                       3439.09;
                                                                                                                   (2) TO AVOID AND RECOVER
                                                                   19                              Defendant.          FRAUDULENT TRANSFER
                                                                                                                       PURSUANT TO 11 U.S.C. §§ 544(b)
                                                                   20                                                  AND 550; AND CALIFORNIA CIVIL
                                                                                                                       CODE §§ 3439.04(a)(2); 3439.07 AND
                                                                   21                                                  3439.09;
                                                                                                                   (3) TO PRESERVE AVOIDED
                                                                   22                                                  TRANSFERS PURSUANT TO 11 U.S.C.
                                                                                                                       § 551; AND
                                                                   23                                              (4) FOR AUTHORIZATION TO SELL
                                                                                                                       REAL PROPERTY IN WHICH CO-
                                                                   24                                                  OWNER HOLDS INTEREST
                                                                                                                       PURSUANT TO 11 U.S.C. § 363(h)
                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1281969v1                                                               COMPLAINT
                                                                                                                  1
                                                                   Case 8:20-ap-01137-MW           Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                Desc
                                                                                                   Main Document    Page 2 of 64


                                                                    1           TO DEFENDANT AND THE DEFENDANT’S ATTORNEY OF RECORD, IF ANY:

                                                                    2           Plaintiff Jeffrey I. Golden, the duly appointed, qualified and acting Chapter 7 trustee

                                                                    3 ("Trustee" or "Plaintiff") for the bankruptcy estate ("Estate") of Richard J. Kelly and Mary J. Kelly

                                                                    4 ("Debtors"), hereby files this Complaint (1) To Avoid and Recover Fraudulent Transfer Pursuant to

                                                                    5 11 U.S.C. §§ 544(b) and 550; and California Civil Code §§ 3439.04(a)(1), 3439.07, and 3439.09;

                                                                    6 (2) To Avoid and Recover Fraudulent Transfer Pursuant to 11 U.S.C. §§ 544(b) and 550; and

                                                                    7 California Civil Code §§ 3439.04(a)(2), 3439.07, and 3439.09; (3) To Preserve Avoided Transfers

                                                                    8 Pursuant to 11 U.S.C. § 551; and (4) For Authorization to Sell Real Property in Which Co-Owner

                                                                    9 Holds Interest Pursuant to 11 U.S.C. § 363(h) ("Complaint") against Noam Eisen, an individual,

                                                                   10 ("Defendant") and alleges that:

                                                                   11                               REQUIRED PLEADING DISCLOSURE
                                                Fax 714-966-1002
Weiland Golden Goodrich LLP




                                                                   12           1.     In accordance with the requirements of Local Bankruptcy Rule 7008-1, the
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Plaintiff hereby alleges that the claims for relief set forth in the Complaint constitute a core

                                                                   14 proceeding under 28 U.S.C. § 157(b), in that the claims for relief relate directly to property which
                              Tel 714-966-1000




                                                                   15 may be property of the Debtors and, therefore, property of the Estate. Regardless of whether the

                                                                   16 claims for relief are core or non-core, Plaintiff hereby consents to the entry of final orders and

                                                                   17 judgment by the Bankruptcy Court, except as may be precluded by applicable law.

                                                                   18                     STATEMENT OF JURISDICTION AND PROCEEDINGS

                                                                   19           2.     Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a),

                                                                   20 in that this is a proceeding arising in and/or related to the bankruptcy Estate of the Debtors

                                                                   21 currently pending in the Santa Ana Division of the United States Bankruptcy Court for the Central

                                                                   22 District of California ("Bankruptcy Court") Pursuant to 28 U.S.C. § 1391(b)(2), venue is

                                                                   23 appropriate in this Central District of California as the acts and conduct complained of herein took

                                                                   24 place within this district. Accordingly, this Court also has personal jurisdiction over the Defendant.

                                                                   25           3.     The Bankruptcy Court has jurisdiction over this proceeding pursuant to 28

                                                                   26 U.S.C. §§157(b)(1) and 1334(a) and General Order No. 242-A of the District Court for the Central

                                                                   27 District of California, because this is a core proceeding under 28 U.S.C. § 157(b)(1) and (2)(F) and

                                                                   28 (H).
                                                                        1281969v1                                                                                 COMPLAINT
                                                                                                                           2
                                                                   Case 8:20-ap-01137-MW           Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                   Desc
                                                                                                   Main Document    Page 3 of 64


                                                                    1           4.     On May 31, 2019 ("Petition Date"), Debtors filed a voluntary petition under Chapter

                                                                    2 7 of Title 11 of the United States Code commencing the related bankruptcy case (“Bankruptcy

                                                                    3 Case”) designated case number 8:19-bk-12127-MW.

                                                                    4                                                 PARTIES

                                                                    5           5.     Plaintiff is the chapter 7 trustee of the estate, and brings this action for the benefit of

                                                                    6 the bankruptcy estate and its creditors. To the extent that Plaintiff hereby asserts claims under 11

                                                                    7 U.S.C. § 544(b), Plaintiff is informed and believes and, on that basis alleges thereon, that there

                                                                    8 exists in this case one or more creditors holding unsecured claims allowable under 11 U.S.C. §502

                                                                    9 or that are not allowable only under 11 U.S.C. § 502(e) who could have avoided the transfers or

                                                                   10 obligations under California or other applicable law before the Petition Date.

                                                                   11           6.    Plaintiff is informed and believes and based thereon alleges that Defendant is an
                                                Fax 714-966-1002
Weiland Golden Goodrich LLP




                                                                   12 individual residing in San Francisco, California. At all relevant times, Defendant was an individual
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 for whose benefit the recoverable transfers alleged.

                                                                   14                        FACTS COMMON TO ALL CLAIMS FOR RELIEF
                              Tel 714-966-1000




                                                                   15           7.    The Plaintiff was appointed after the Petition Date. As a result, the Plaintiff does

                                                                   16 not have personal knowledge of all of the facts alleged herein relating to events that occurred

                                                                   17 before the Petition Date and, therefore, alleges such facts on information and belief.

                                                                   18           8.    The Plaintiff is informed and believes and based thereon alleges that on June 9,

                                                                   19 2010, a group of Dr. Richard Kelly’s (“Dr. Kelly”) co-workers and partners commenced litigation

                                                                   20 against him in the Superior Court of the State of California (“State Court Litigation”) asserting

                                                                   21 claims for, inter alia, breach of fiduciary duty and conversion.

                                                                   22           9.     The Plaintiff is informed and believes and based thereon alleges that after a lengthy

                                                                   23 arbitration, on October 19, 2016, the arbitrator entered the first phase of his award (the “First

                                                                   24 Phase”) during which the arbitrator found Dr. Kelly liable for breach of fiduciary duty, breach of

                                                                   25 contract and conversion. (the “Arbitration Award”). A true and correct copy of the Arbitration

                                                                   26 Award is attached hereto as Exhibit “1.”

                                                                   27           10.   The Plaintiff is informed and believes and based thereon alleges that the arbitrator

                                                                   28 further determined that fees and costs should be awarded to the plaintiffs in addition to their
                                                                        1281969v1                                                                                    COMPLAINT
                                                                                                                            3
                                                                   Case 8:20-ap-01137-MW         Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                Desc
                                                                                                 Main Document    Page 4 of 64


                                                                    1 consequential damages and a second phase (the “Second Phase”) of the arbitration was needed

                                                                    2 simply to determine fees and costs.

                                                                    3           11.   The Plaintiff is informed and believes and based thereon alleges that in February of

                                                                    4 2017, a judgment (the “Judgment”) was entered against Dr. Kelly and his related corporation in the

                                                                    5 approximate amount of $1.3M Dollars, within which it was determined that R. Kelly converted

                                                                    6 funds from his co-works at the medical practice he managed for his own use. A true and correct

                                                                    7 copy of the Judgment is attached as Exhibit "2."

                                                                    8           12.   The Plaintiff is informed and believes and based thereon alleges that pursuant to that

                                                                    9 certain Grant Deed recorded with the San Francisco Assessor-Recover on January 4, 2005 (the

                                                                   10 “2005 Deed”) the Debtors, along with Defendant, purchased the real property located at 700

                                                                   11 Illinois Street, #204, San Francisco, California 94107 (“Property”) for the sum of $845,000 and
                                                Fax 714-966-1002
Weiland Golden Goodrich LLP




                                                                   12 held title as tenants in common.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           13.   The Plaintiff is informed and believes and based thereon alleges that the purchase

                                                                   14 was financed with an interest only loan.
                              Tel 714-966-1000




                                                                   15           14.   The Plaintiff is informed and believes and based thereon alleges that the Property is

                                                                   16 a three bedroom, three bathroom luxury condominium containing 1,894 square feet of living space

                                                                   17 located in a mid-rise residential building in downtown San Francisco with an approximate value of

                                                                   18 $1,700,000.

                                                                   19           15.   The Plaintiff is informed and believes and based thereon alleges that on November

                                                                   20 8, 2016, less than one month after First Phase and entry of the Arbitration Award, the Debtors

                                                                   21 transferred their interest in the Property to Defendant for the sum of $152,000 (the “Transfer”).

                                                                   22           16.   The Plaintiff is informed and believes that in December 2016, just two months after

                                                                   23 the First Phase of the Arbitration Award has been articulated by the arbitrator, the Debtors Private

                                                                   24 Retirement Trust (the “PRT”) was created.

                                                                   25           17.   The Plaintiff is informed and believes that on August 25, 2017, the Debtors

                                                                   26 transferred their interest in the Property to the PRT for the same purchase price of $152,000.

                                                                   27           18.   The Plaintiff is informed and believes that the Debtors immediately funded the PRT

                                                                   28 with a $550,000 lump sum cash deposit.
                                                                        1281969v1                                                                              COMPLAINT
                                                                                                                         4
                                                                   Case 8:20-ap-01137-MW          Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                 Desc
                                                                                                  Main Document    Page 5 of 64


                                                                    1                                    FIRST CLAIM FOR RELIEF

                                                                    2                   (To Avoid and Recover Fraudulent Transfer Pursuant to 11 U.S.C.

                                                                    3                    §§ 544(b) and 550, and California Civil Code §§ 3439.04(a)(1),

                                                                    4                                         3439.07, and 3439.09)

                                                                    5           19.   The Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                    6 through 18 as though fully set forth herein.

                                                                    7           20.   The Plaintiff is informed, believes, and alleges that the Transfer occurred during the

                                                                    8 four-year period immediately preceding the Petition Date.

                                                                    9           21.   The Plaintiff is informed, believes, and alleges that the Transfer was made with the

                                                                   10 actual intent to hinder, delay or defraud the Debtors’ creditors.

                                                                   11           22.   The Plaintiff is informed, believes, and alleges that the Debtors received no or
                                                Fax 714-966-1002
Weiland Golden Goodrich LLP




                                                                   12 inadequate consideration from the Transfer.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           23.   The Plaintiff is informed, believes, and alleges that the Debtors were insolvent at the

                                                                   14 time of the Transfer and/or were rendered insolvent by virtue of the Transfer.
                              Tel 714-966-1000




                                                                   15           24.   The Plaintiff is informed, believes, and alleges that Defendant is a transferee within

                                                                   16 the meaning of 11 U.S.C. § 550(a).

                                                                   17           25.   By reason of the foregoing, the Transfer is avoidable, and Plaintiff is entitled to set

                                                                   18 aside the Transfer pursuant to 11 U.S.C. § 544(b) and California Civil Code §§ 3439.04(a)(1),

                                                                   19 3439.07, and 3439.09 and Plaintiff is entitled to recover the Transfer or the value of the Transfer

                                                                   20 for the benefit of the Estate pursuant to 11 U.S.C. § 550.

                                                                   21                                   SECOND CLAIM FOR RELIEF

                                                                   22                   (To Avoid and Recover Fraudulent Transfer Pursuant to 11 U.S.C.

                                                                   23                    §§ 544(b) and 550, and California Civil Code §§ 3439.04(a)(2),

                                                                   24                                         3439.07, and 3439.09)

                                                                   25           26.   The Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   26 through 25 as though fully set forth herein.

                                                                   27

                                                                   28
                                                                        1281969v1                                                                                 COMPLAINT
                                                                                                                          5
                                                                   Case 8:20-ap-01137-MW           Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                 Desc
                                                                                                   Main Document    Page 6 of 64


                                                                    1           27.    The Plaintiff is informed, believes, and alleges that at the time of the Transfer,

                                                                    2 Debtors believed, or reasonably should have believed, that they would incur debts beyond their

                                                                    3 ability to pay as they became due.

                                                                    4           28.    The Plaintiff is informed, believes, and alleges that the Transfer was made to and for

                                                                    5 the benefit of Defendant.

                                                                    6           29.    The Plaintiff is informed, believes, and alleges that Defendant is a transferee within

                                                                    7 the meaning of 11 U.S.C. § 550(a).

                                                                    8           30.    The Plaintiff is informed, believes, and alleges that Debtors did not receive

                                                                    9 reasonably equivalent value for making the Transfer and did not make the Transfer in good faith.

                                                                   10           31.    By reason of the foregoing, the Transfer is avoidable, and Plaintiff is entitled to set

                                                                   11 aside the Transfer pursuant to 11 U.S.C. § 544(b) and California Civil Code §§ 3439.04(a)(2),
                                                Fax 714-966-1002
Weiland Golden Goodrich LLP




                                                                   12 3439.07 and 3439.09 and Plaintiff is entitled to recover the Transfer or the value of the Transfer for
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 the benefit of the Estate pursuant to 11 U.S.C. § 550.

                                                                   14                                     THIRD CLAIM FOR RELIEF
                              Tel 714-966-1000




                                                                   15                      (To Preserve Avoided Transfers Pursuant to 11 U.S.C. § 551)

                                                                   16           32.    The Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   17 through 31 as though fully set forth herein.

                                                                   18           33.    Pursuant to 11 U.S.C. § 551, the Transfer is preserved for the benefit of the Estate

                                                                   19 because the Transfer is avoidable under § 550 as set forth above.

                                                                   20                                    FOURTH CLAIM FOR RELIEF

                                                                   21           (For Authorization to Sell the Estate’s Interest and the Interest of Defendant in the Property

                                                                   22           Pursuant to 11 U.S.C. § 363(h))

                                                                   23           34.    The Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   24 through 33 as though fully set forth herein.

                                                                   25           35.    The Plaintiff is informed and believes, and based thereon alleges, that partition in

                                                                   26 kind of the Property among the Estate and Defendant is impracticable.          The Plaintiff is informed

                                                                   27 and believes, and based thereon alleges, that the sale of the Estate’s undivided interest in the

                                                                   28
                                                                        1281969v1                                                                                  COMPLAINT
                                                                                                                           6
                                                                   Case 8:20-ap-01137-MW          Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                  Desc
                                                                                                  Main Document    Page 7 of 64


                                                                    1 Property would realize significantly less for the Estate than the sale of the Property free of the

                                                                    2 interests of Defendant.

                                                                    3           36.    The Plaintiff is informed and believes, and based thereon alleges, that the benefit to

                                                                    4 the Estate of a sale of the Property free of the interests of Defendant outweighs the detriment, if

                                                                    5 any, to Defendant.

                                                                    6           37.    The Plaintiff is informed and believes, and based thereon alleges, that the Property

                                                                    7 is not used in the production, transmission, or distribution, for sale, of electric energy or of natural

                                                                    8 or synthetic gas for heat, light, or power.

                                                                    9           38.    For the aforementioned reasons, Plaintiff may sell both the Estate’s interest, under

                                                                   10 11 U.S.C. § 363(b), and the interests of Defendant in the Property pursuant to 11 U.S.C. § 363(h).

                                                                   11
                                                Fax 714-966-1002
Weiland Golden Goodrich LLP




                                                                   12           WHEREFORE, the Plaintiff prays that this Court enter a judgment against the Defendant
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 as follows:

                                                                   14                                      On the First Claim for Relief
                              Tel 714-966-1000




                                                                   15           1.     Avoiding the Transfer and declaring that the Transfer be annulled and rendered void

                                                                   16 as a fraudulent transfer and for recovery of the value of the Transfer for the benefit of the Estate;

                                                                   17 and/or

                                                                   18           2.     Awarding the Plaintiff a money judgment against the Defendant in the amount of

                                                                   19 the Transfer.

                                                                   20                                     On the Second Claim for Relief

                                                                   21           3.     Avoiding the Transfer and declaring that the Transfer be annulled and rendered void

                                                                   22 as a fraudulent transfer and for recovery of the value of the Transfer for the benefit of the Estate;

                                                                   23 and/or

                                                                   24           4.     Awarding the Plaintiff a money judgment against the Defendant in the amount of

                                                                   25 the Transfer.

                                                                   26                                     On the Third Claim for Relief

                                                                   27           5.     For preservation of the Transfer for the benefit of the Estate.

                                                                   28
                                                                        1281969v1                                                                                  COMPLAINT
                                                                                                                          7
                                                                   Case 8:20-ap-01137-MW           Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                Desc
                                                                                                   Main Document    Page 8 of 64


                                                                    1                                     On the Fourth Claim for Relief

                                                                    2           6. For judgment that the Plaintiff may sell the Estate’s interest, pursuant to 11 U.S.C.

                                                                    3               § 363(h), in the Property.

                                                                    4                                            On all Claims for Relief

                                                                    5           7. For judgment awarding attorney’s fees and costs to the Plaintiff;

                                                                    6           8. For judgment awarding such other and further relief as the Court deems just and proper.

                                                                    7                                                   Respectfully submitted,

                                                                    8 Dated: September 23, 2020                         WEILAND GOLDEN GOODRICH LLP

                                                                    9

                                                                   10                                                   By: /s/ Faye C. Rasch
                                                                                                                            FAYE C. RASCH
                                                                   11                                                       Counsel for Chapter 7 Trustee
                                                                                                                            Jeffrey I. Golden
                                                Fax 714-966-1002
Weiland Golden Goodrich LLP




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1281969v1                                                                                COMPLAINT
                                                                                                                            8
Case 8:20-ap-01137-MW   Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 9 of 64























































                 EXHIBIT1
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 10 of 64

                             




                                                                        (;+,%,7



                           EXHIBIT 1       PAGE 9
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 11 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 10
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 12 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 11
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 13 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 12
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 14 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 13
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 15 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 14
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 16 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 15
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 17 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 16
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 18 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 17
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 19 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 18
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 20 of 64

                               




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 19
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 21 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 20
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 22 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 21
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 23 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 22
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 24 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 23
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 25 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 24
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 26 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 25
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 27 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 26
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 28 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 27
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 29 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 28
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 30 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 29
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 31 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 30
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 32 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 31
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 33 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 32
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 34 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 33
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 35 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 34
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 36 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 35
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 37 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 36
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 38 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 37
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 39 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 38
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 40 of 64

                             




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 39
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 41 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 40
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 42 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 41
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 43 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 42
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 44 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 43
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 45 of 64

                            




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 44
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 46 of 64




            




                                                       (;+,%,7




                          EXHIBIT 1      PAGE 45
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 47 of 64




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 46
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 48 of 64




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 47
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 49 of 64




            




                                                       (;+,%,7




                          EXHIBIT 1      PAGE 48
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 50 of 64




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 49
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 51 of 64




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 50
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 52 of 64




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 51
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 53 of 64




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 52
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 54 of 64




            




                                                       (;+,%,7




                          EXHIBIT 1      PAGE 53
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 55 of 64




                                                                        (;+,%,7



                          EXHIBIT 1        PAGE 54
                                                     Case 8:20-ap-01137-MW            Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                      Desc
                                                                                     Main Document    Page 56 of 64
                                                            


                                                                
                                                             !"#$"%
                                                        
                                                                                                                
                                                       
                                                                    !% &!'*+<!!' '*= >*!%+' 
                                                          !*!!!%?!%Q!XZ&[[[*[[[ *>?<&! <
                                                           [!\[< '*  =

                                                                    \ <  < [*><!%*Q!Z?<!%Q&![[Q*Z
                                                            []
                                                       
                                                                                   
                                                                        
                                                                                
                                                                         
                                                                        
                                                       
                                                                      !%!*[!*![!%[Q!ZQ+!*&Q[!%*'<Q[
RAMSAUR LAW OFFICE




                                                           [>[<! [!Q< ^<*[[['?[]
                     COSTA MESA, CALIFORNIA 92627
                     2183 FAIRVIEW ROAD, SUITE 221




                                                                     
                                                                                                      
                                                                                                                 
                                                       
                                                                           _`{|}^\^ }] Q&[[&Q%>[!Z[!!%|!
                                                                           !![! [!Q< '*<?!%[!+!%*'&*= *
                                                                            '*?!%!%'*~[*Q!Q'QQ!*Q[[+Q**[Q'*
                                                          
                                                                            += ![[!?!%!%|!!![[!*>QQ%!%!
                                                                            *Q!Q?['?!%**Q&*['Z&[[['*!%[*>Q%*
                                                       
                                                                            !![!! = ==  =
                                                          
                                                                           _`^  \ }] = ==  '=
                                                          
                                                            
                                                                           _`  {\^ }] Q&[[&Q%>[*[[!!%''Q['!%
                                                                      
                                                                            *[[[Q+!%>*Q +[+!Z[
                                                        
                                                                            [*>Q?!%>*'[Q+[Z*!%*'Q!
                                                                           *+&*!Z]!                 !
                                                                                           !!"  
                                                                                    = ==  Q=
                                                            
                                                          
                                                                           _`^}            ] Q&[[&Q%>[!Z>*Z%!
                                                                          !%''Q['!%*[[[= = ==  Z=
                                                                            
                                                       
                                                       
                                                       
                                                                                                                                                                
                                                                                                           
                                                            

                                                                                         EXHIBIT 1           PAGE 55
                                                     Case 8:20-ap-01137-MW             Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                   Desc
                                                                                      Main Document    Page 57 of 64
                                                             


                                                                            _`}  \^ }] Q&[[&Q%Q&![!Z>*
                                                                              Q!*Q!!%'?+*[[[=
                                                                             Q%** +=QX_*&Q*
                                                        
                                                                              _*&Q*'&[[?=QX\* +=Q
                                                                              
                                                        
                                                             
                                                                         Q*&*!'*&*&*!%?['!%!!' '*!%!!%
                                                        
                                                             Z>[!*&Q**Q!=Q&!\ <  ! [!Q< '*
                                                        
                                                                                                                           
                                                        
                                                                                                                                   \*!%=^* 

                                                        

                                                        
RAMSAUR LAW OFFICE




                                                         
                     COSTA MESA, CALIFORNIA 92627
                     2183 FAIRVIEW ROAD, SUITE 221




                                                         

                                                        
                                                        

                                                        
                                                        

                                                        

                                                        
                                                        

                                                        
                                                         

                                                         
                                                        
                                                        

                                                        
                                                        
                                                        
                                                        
                                                                                                                                                         
                                                                                                                 
                                                                                                                  
                                                             

                                                                                          EXHIBIT 1             PAGE 56
                                                     Case 8:20-ap-01137-MW           Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                     Desc
                                                                                    Main Document    Page 58 of 64
                                                            


                                                               
                                                             !"#$"%
                                                        
                                                            
                                                                                                                 
                                                                                                                                                                
                                                                      Q%*                                   &  ''    ( )              
                                                                         \[!*}                                                                           
                                                                                                                                                                 
                                                                          *>< ^  
                                                                                                                                                                   
                                                                      
                                                                                                                                                                   
                                                                      Q%*%<\==< Q=                                                           
                                                                         \[!*}                                                                           
                                                                       *>< ^                                                                            
                                                                    




                                                                                                                                                                 
RAMSAUR LAW OFFICE




                                                        
                     COSTA MESA, CALIFORNIA 92627
                     2183 FAIRVIEW ROAD, SUITE 221




                                                        

                                                       
                                                                                                          
                                                       

                                                       
                                                       

                                                       

                                                       
                                                       

                                                       
                                                        

                                                        
                                                       
                                                       

                                                       
                                                       
                                                       
                                                       
                                                                                                                                                        
                                                                                                            
                                                                                                                
                                                            

                                                                                        EXHIBIT 1             PAGE 57
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 59 of 64























































                 EXHIBIT2
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 60 of 64




                                                                        (;+,%,7




                          EXHIBIT 2        PAGE 58
Case 8:20-ap-01137-MW    Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                        Main Document    Page 61 of 64




                                                                        (;+,%,7




                          EXHIBIT 2        PAGE 59
Case 8:20-ap-01137-MW      Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51   Desc
                          Main Document    Page 62 of 64




                2/15/17

                                                    THOMAS W. WILLS




                                                                          (;+,%,7




                            EXHIBIT 2        PAGE 60
        Case 8:20-ap-01137-MW                          Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                                     Desc
                                                      Main Document    Page 63 of 64
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
Jeffrey I. Golden, Chapter 7 Trustee for the estate Noam Eisen
of Richard J. Kelly and Mary J. Kelly
ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Weiland Golden Goodrich LLP
650 Town Center Drive Suite 600
Costa Mesa, CA 92626

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
'    86 Trustee/Bankruptcy Admin        Debtor      U.S. Trustee/Bankruptcy Admin
&  2                                Creditor    Other
7                                          Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint For Judgment: (1) Avoiding Fraudulent Transfer Pursuant To 11 U.S.C. § 548(A)(1)(A); (2) Avoiding Fraudulent Transfer Pursuant To
11 U.S.C. § 548(A)(1)(B); (3) Recovery Of Fraudulent Transfer Pursuant To 11 U.S.C. § 550; (4) Preserving Fraudulent Transfer Pursuant To 11
U.S.C. § 551; (5) For Imposition Of Resulting Trust; (6) For Declaratory Relief; (7) Turnover Of Property Of The Estate Pursuant To 11 U.S.C. §
542(A); And (8) For Authorization To Sell Real Property In Which Co-Owner Holds Interest Pursuant To 11 U.S.C. § 363(H)


                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)
 11-Recovery of money/property - §542 turnover of property                       61-Dischargeability - §523(a)(5), domestic support
 12-Recovery of money/property - §547 preference                                 68-Dischargeability - §523(a)(6), willful and malicious injury

X 13-Recovery of money/property - §548 fraudulent transfer                        63-Dischargeability - §523(a)(8), student loan
 14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                      (other than domestic support)
    FRBP 7001(2) – Validity, Priority or Extent of Lien
 21-Validity, priority or extent of lien or other interest in property           65-Dischargeability - other

                                                                                FRBP 7001(7) – Injunctive Relief


    FRBP 7001(3) – Approval of Sale of Property                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)         72-Injunctive relief – other

    FRBP 7001(4) – Objection/Revocation of Discharge
 41-Objection / revocation of discharge - §727(c),(d),(e)                      FRBP 7001(8) Subordination of Claim or Interest
                                                                                 81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
 51-Revocation of confirmation                                                 FRBP 7001(9) Declaratory Judgment
                                                                                 91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              
 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny  SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                     02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
Check if this case involves a substantive issue of state law                  Check if this is asserted to be a class action under FRCP 23
& ¡trial is demanded in complaint                                Demand $
Other Relief Sought
       Case 8:20-ap-01137-MW                 Doc 1 Filed 09/24/20 Entered 09/24/20 13:03:51                              Desc
                                            Main Document    Page 64 of 64
  B1040 (FORM 1040) (12/15)

                    BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                      BANKRUPTCY CASE NO.
Richard J. Kelly and Mary J. Kelly                 8:19-bk-12127-MW
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Central District, Santa Ana Division                                   Santa Ana                         M. Wallace
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Faye C. Rasch



DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
09/24/2020                                                             Faye C. Rasch



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
